                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 BERYL PATIN                                                       CIVIL ACTION
 VERSUS                                                            NO: 18-5952
 AEGIS CAPITAL CORP., ET AL                                        SECTION: "S" (5)


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that Beryl Patin's Motion for Reconsideration (Rec. Doc.

30) is DENIED. IT IS FURTHER ORDERED that the court's Order and Reasons of August

24, 2018 is AMENDED as more fully set forth below.

                                        I. BACKGROUND

       This matter is before the court on briefs on a motion for reconsideration filed by plaintiff,

Beryl Patin. The facts surrounding this case were fully set forth in the court's August 24, 2018

Order and Reasons (Rec. Doc. 28) and will not be restated here.

       Plaintiff argues that the court should reconsider its August 24, 2018 order which granted

defendant Aegis's motion under Federal Rule of Civil Procedure 12(b)(6), dismissing as

prescribed plaintiff's tort claims of fraud, conversion, negligence, gross negligence, negligent

supervision, negligent breach of fiduciary duty and violation of state securities laws. Plaintiff

contends that in dismissing the claims, the court failed to consider applicable precedent

establishing that mere declines in account values are insufficient to place a plaintiff on notice of

claims for securities fraud. Plaintiff also argues that the court improperly failed to consider her

lack of sophistication as an investor, and resulting reliance on her nephew, in determining the
accrual date of her claims. Plaintiff further contends that the court did not address contra non

valentem in its discussion and disposal of her state securities law claims. Finally, plaintiff seeks

leave to amend her complaint to add facts which she argues support her contra non valentem

argument.

                                         II. DISCUSSION

A. Motion for Reconsideration

       Plaintiff has moved the court to reconsider its ruling under Rule 54(b) of the Federal

Rules of Civil Procedure, which states, in pertinent part:

       [A]ny order or other decision, however designated, that adjudicates fewer than all
       the claims or the rights and liabilities of fewer than all the parties does not end the
       action as to any of the claims or parties and may be revised at any time before the
       entry of a judgment adjudicating all the claims and all the parties’ rights and
       liabilities.

Under this rule, the district court “possesses the inherent procedural power to reconsider,

rescind, or modify an interlocutory order for cause seen by it to be sufficient.” Melancon v.

Texaco, Inc., 659 F.2d 551, 553 (5th Cir. 1981). However, the district court must exercise this

broad discretion sparingly to forestall the perpetual reexamination of orders and the resulting

burdens and delays. See Calpecto 1981 v. Marshall Exploration, Inc., 989 F.2d 1408, 1414-15

(5th Cir. 1993).

       The general practice in the United States District Court for the Eastern District of

Louisiana has been to evaluate motions to reconsider interlocutory orders under the same

standards that apply to motions to alter or amend final judgments made pursuant to Rule 59(e) of

the Federal Rules of Civil Procedure. See, e.g., West v. Rieth, 2016 WL 952253, at *1 (E.D. La.


                                                  2
Mar. 4, 2016) (Africk, J.); Bernard v. Grefer, 2015 WL 3485761, at *5 (E.D. La. June 2, 2015)

(Fallon, J.), Castrillo v. Am. Home Mortg. Servicing, Inc., 2010 WL 1434398, at *3-4 (E.D. La.

Apr. 5, 2010) (Vance, J.). A Rule 59(e) motion calls into question the correctness of a judgment.

In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002). “Rule 59(e) is properly invoked

to correct manifest errors of law or fact or to present newly discovered evidence.” Id. "Finally, a

Rule 59(e) motion should not be used to relitigate prior matters that should have been urged

earlier or that simply have been resolved to the movant's dissatisfaction." In re Katrina Canal

Breaches, 2007 WL 496856, at *1 (E.D. La. Feb. 12, 2007).

       In the case at bar, plaintiff seeks to relitigate a prior matter by making an argument that

could have been urged earlier but was not. In its original motion to dismiss, Aegis specifically

argued that plaintiff had actual notice of her losses at the time that her account was transferred

from Aegis to Capitol, at approximately half of its original value. Plaintiff's lack of

sophistication as an investor, and her reliance on her nephew, was the subject of the first

paragraph of her opposition to the original motion to dismiss, as well as being specifically

alleged in her complaint, and considered by the court in its prior ruling. No new evidence has

been submitted with the motion to reconsider. Accordingly, the court finds that the prior ruling

contains no manifest errors of law or fact, and the motion for reconsideration is denied.

       However, the court finds that amendment to the prior order is appropriate. The instant

motion includes the contention by plaintiff that the court did not address contra non valentem in

its discussion and disposal of her state securities law claims. As a technical matter, plaintiff is

correct on this point; contra non valentem was treated in subsection II(1)(a), and plaintiff's state


                                                  3
securities law claims were addressed separately in section II(2). Accordingly, the court's prior

Order and Reasons is hereby amended to reflect that the rationale informing the court's decision

that plaintiff failed to establish that contra non valentem applied to her delictual actions, applies

equally to her state securities law claims.

B. Motion for Leave to Amend

       Finally, incorporated within the motion for reconsideration is plaintiff's request for leave

to amend her complaint, to add facts which she argues will provide support for her contra non

valentem argument. She did not submit a proposed amendment in connection with this motion,

but while it was pending, she filed a separate Motion for Leave to Amended Complaint (Rec.

Doc. 35), which was noticed for hearing before the Magistrate Judge and set for submission on

November 7, 2018, and included a proposed amended complaint. The court's review of the

proposed amended complaint reflects it includes the material referenced in the instant motion.

Accordingly, the court pretermits consideration of the motion for leave to amend at this time,

pending a ruling by the Magistrate Judge. Accordingly;

       IT IS HEREBY ORDERED that Beryl Patin's Motion for Reconsideration (Rec. Doc.

30) is DENIED;




                                                  4
      IT IS FURTHER ORDERED that the court's Order and Reasons of August 24, 2018 is

AMENDED as set forth hereinabove.



      New Orleans, Louisiana, this _____
                                    24th day of October, 2018.


                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                            5
